Citation Nr: 1601591	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-20 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Robin E. Hood, Attorney at Law


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1982 to July 1986 and from December 1986 to January 2004.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board's review of the record reveals that further development is warranted before the claim on appeal is decided. 

The Veteran contends that his sleep apnea was incurred in active service.   Specifically, the Veteran asserts that he began experiencing symptoms of daytime fatigue, snoring, lack of concentration, and lethargy while stationed in Alaska and that the symptoms worsened in service and included loud snoring and gasping for air at night.

The Veteran's service treatment records (STRs) indicate that the Veteran reported symptoms of fatigue and lethargy in service.  A January 1990 STR indicates the Veteran had felt fatigued for the past four months.  A March 1990 STR reports that the Veteran had felt run down and fatigued, and had lacked concentration and motivation for about one year.  A report of medical history notes he had a high white blood cell count with night sweats and lethargy around 1988, with no associated diagnosis.

A September 2009 VA treatment record notes that an August 2009 sleep study confirmed moderate obstructive sleep apnea with hypoxemia. 

In support of his claim, the Veteran's wife and son noted that the Veteran had snored loudly every night since they lived in Alaska.  The Veteran's wife recalled that the Veteran did not snore until they were stationed in Alaska and that he reported his symptoms to his unit's medic but they were unable to determine the source of his problems.  She further indicated that the Veteran's snoring and gasping for air worsened until he was diagnosed and treated for sleep apnea.  

In a January 2012 VA examination report, the examiner noted that the Veteran had a confirmed diagnosis of obstructive sleep apnea and opined that it was not at least as likely as not related to active service, specifically between 1988 and 1990.  The examiner explained that there was no scientific evidence to support the Veteran's claim that sleep apnea was caused by complaints of lethargy, fatigue, lack of motivation, concentration, or feeling run down as noted in 1988 to 1990, and that sleep apnea was a chronic condition with risk factors such as obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities.

The Board finds the January 2012 VA examination report to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the VA examiner based the negative opinion on a finding that the sleep apnea was not caused by lethargy or fatigue, but failed to provide an opinion with adequate rationale that addressed the competent lay statements that the Veteran began to snore, gasp for air, and feel daytime fatigue in service and that the symptoms persisted ever since.  Moreover, the examiner did not provide an adequate opinion that assessed whether the reported symptoms, as discussed above, were manifestations of sleep apnea in service.  Therefore, the claim must be remanded for another VA examination by a different examiner than the one who conducted the January 2012 examination.

As the case must be remanded, the originating agency should obtain and associate with the record any outstanding, pertinent records, to include any VA records for the period from January 2014 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent evidence, to include VA Medical Center treatment records for the time period from January 2014 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise, other than the examiner who performed the January 2012 examination, to determine the etiology of the Veteran's obstructive sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  The examiner is directed to specifically address the January 1990 and March 1990 STRs and the lay statements concerning the onset of symptoms of fatigue, snoring, and gasping for air while sleeping in service.  For purposes of the opinion, the examiner should assume that the lay statements are credible. 

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


